ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-026, concluding that MICHAEL C. SCOON of *476MAPLEWOOD, who was admitted to the bar of this State in 1996, and who has been temporarily suspended from the practice of law since April 23, 2004, should be suspended from the practice of law for a period of three months for violating RPC 1.7(a) (conflict of interest) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that MICHAEL C. SCOON is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to April 23, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.